Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.	The following Office action is in response to communications filed on 10/15/2019.  Claims 1-10 are currently pending within this application.

Information Disclosure Statement
2.	The information disclosure statement(s) filed on 10/15/2019 is/are in compliance with the provisions of 37 CFR 1.97, and has/have been considered and a copy/copies is/are enclosed with this Office action. 
	Some of the citations were NOT considered due to the following:  missing date of publication for non-patent literature citation(s).

Examiner’s Amendment
3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The Application is amended as follows:
Claim 1, Line 1:  Replace “, NN,” with “(NN)”
Claim 2, Line 1:  Replace “, NN,” with “(NN)”
Claim 2, Lines 24-25:  Replace “, L2 norm,” with “(L2 norm)”
Claim 3, Line 1:  Replace “, NN,” with “(NN)”
Claim 3, Lines 30-31:  Replace “, L2 norm,” with “(L2 norm)”
Claim 6, Line 7:  Inset “of” after “set”
Claim 6, Line 9:  Replace “the ECEs” with “expected calibration errors (ECEs)”
Claim 6, Line 9:  Replace “outputs” with “perturbed outputs for the first set of multiple perturbed input datasets”
Claim 6, Line 16:  Replace “outputs” with “perturbed outputs for the further of multiple perturbed input datasets set”
Claim 7, Line 1:  Insert “computer executing a” after “A”
Claim 7, Lines 1-2:  Delete “, when the program is executed by a computer,”
Claim 8, Line 1:  Insert “non-transitory” after “A”
Claim 9, Line 1:  Delete “comprising means”

Allowable Subject Matter
4.	Claims 1-10 are allowed.

5.	The following is an Examiner’s statement for the reasons of allowance:

6.	Independent claims 1-3 are directed towards computer-implemented methods that include/perform the operations of at least “receiving a training set T of training input data X=(X.sub.1, . . . , X.sub.n) and corresponding ground truth data Y=(Y.sub.1, . . . , Y.sub.n) for a predetermined number C of classes, where n>1 and C>=1; and training the NN, comprising the iterative training steps: selecting a training sub-set B of training input data X.sub.B and corresponding ground truth data Y.sub.B from the training set T, where 0<|B|<|T|; generating current outputs of the NN for the sub-set B by forward propagating the training input data X.sub.B of the training sub-set B in the NN; computing a categorical cross-entropy loss L.sub.CCE for the sub-set B based on the current outputs and the corresponding ground truth data Y.sub.B of the training sub-set B; computing a predictive entropy loss L.sub.S by removing non-misleading evidence from the current outputs and distributing the remaining current outputs over the predetermined number C of classes; computing a combined loss L by adding to the categorical cross-entropy loss L.sub.CCE the predictive entropy loss L.sub.S weighted with a predetermined first loss factor λ.sub.S, where 0<=λ.sub.S<=1; checking whether the training converged to a predefined lower limit for a convergence rate; updating weights of the NN based on the combined loss L and a predetermined training rate η, where 0<η<=1, in case the training did not converge; and stopping the training of the NN in case the training converged”, 
	 and “receiving a training set T of training input data X=(X.sub.1, . . . , X.sub.n) and corresponding ground truth data Y=(Y.sub.1, . . . , Y.sub.n) for a predetermined number C of classes, where n>1 and C>=1; and training the NN, comprising the iterative training steps: selecting a training sub-set B of training input data X.sub.B and corresponding ground truth data Y.sub.B from the training set T, where 0<|B|<|T|; generating current outputs of the NN for the sub-set B by forward propagating the training input data X.sub.B of the training sub-set B in the NN; computing a categorical cross-entropy loss L.sub.CCE for the sub-set B based on the current outputs and the corresponding ground truth data Y.sub.B of the training sub-set B; sampling a perturbation level ε.sub.B randomly with a value from 0 to 1; generating an adversarial set B.sub.adv of adversarial input data X.sub.adv by applying a perturbation randomly selected from a predefined set of perturbations and weighted with the perturbation level ε.sub.B to the training input data X.sub.B of the training sub-set B, where |X.sub.adv|=|X.sub.B|; generating perturbed outputs of the NN for the adversarial set B.sub.adv by forward propagating the adversarial input data X.sub.adv of the adversarial set B.sub.adv in the NN; computing an adversarial calibration loss L.sub.adv as the Euclidian norm (L.sub.2 norm) of an expected calibration error ECE, which takes a weighted average over the perturbed outputs grouped in a predefined number M of equally spaced bins each having an associated average confidence and accuracy, where M>1; checking whether the training converged to a predefined lower limit for a convergence rate; first time updating weights of the NN based on the categorical cross-entropy loss L.sub.CCE and a predetermined training rate η, where 0<η<=1, in case the training did not converge; second time updating the weights of the NN based on the adversarial calibration loss L.sub.adv weighted with a predetermined second loss factor λ.sub.adv, where 0<=λ.sub.adv<=1, and the predetermined training rate η, in case the training did not converge; and stopping the training of the NN in case the training converged”,
	 and “receiving a training set T of training input data X=(X.sub.1, . . . , X.sub.n) and corresponding ground truth data Y=(Y.sub.1, . . . , Y.sub.n) for a predetermined number C of classes, where n>1 and C>=1; and training the NN, comprising the iterative training steps: selecting a training sub-set B of training input data X.sub.B and corresponding ground truth data Y.sub.B from the training set T, where 0<|B|<|T|; generating current outputs of the NN for the sub-set B by forward propagating the training input data X.sub.B of the training sub-set B in the NN; computing a categorical cross-entropy loss L.sub.CCE for the sub-set B based on the current outputs and the corresponding ground truth data Y.sub.B of the training sub-set B; computing a predictive entropy loss L.sub.S by removing non-misleading evidence from the current outputs and distributing the remaining current outputs over the predetermined number C of classes; computing a combined loss L by adding to the categorical cross-entropy loss L.sub.CCE the predictive entropy loss L.sub.S weighted with a predetermined first loss factor λ.sub.S, where 0<=λ.sub.S<=1; sampling a perturbation level ε.sub.B randomly with a value from 0 to 1; generating an adversarial set B.sub.adv of adversarial input data X.sub.adv by applying a perturbation randomly selected from a predefined set of perturbations and weighted with the perturbation level ε.sub.B to the training input data X.sub.B of the training sub-set B, where |X.sub.adv|=|X.sub.B|; generating perturbed outputs of the NN for the adversarial set B.sub.adv by forward propagating the adversarial input data X.sub.adv of the adversarial set B.sub.adv in the NN; computing an adversarial calibration loss L.sub.adv as the Euclidian norm (L.sub.2 norm) of an expected calibration error ECE, which takes a weighted average over the perturbed outputs grouped in a predefined number M of equally spaced bins each having an associated average confidence and accuracy, where M>1; checking whether the training converged to a predefined lower limit for a convergence rate; first time updating weights of the NN based on the combined loss L and a predetermined training rate η, where 0<η<=1, in case the training did not converge; second time updating the weights of the NN based on the adversarial calibration loss L.sub.adv weighted with a predetermined second loss factor λ.sub.adv, where 0<=λ.sub.adv<=1, and the predetermined training rate η, in case the training did not converge; and stopping the training of the NN in case the training converged.”
  	The cited and considered prior art, specifically Bhargava (US PGPub 2020/0005168) that discloses determining a machine trust index of artificial intelligence processes, the method comprising: determining a plurality of evaluation criteria from a pool of evaluation criteria for use in generating a machine trust index (MTI) score for an artificial intelligence (AI) process, each of the evaluation criteria associated with an evaluation process to be used in evaluating the respective evaluation criteria; evaluating each of the plurality of determined evaluation criteria according to the evaluation process associated with the respective evaluation criteria; generating the MTI based on the evaluated evaluation criteria and storing in an MTI database the MTI in association with a time the MTI was generated; using a plurality of generated MTIs stored in the MTI database, determining which evaluation criteria in the pool of evaluation criteria do not contribute to the generated MTI; and removing the evaluation criteria determined not to contribute to the MTI scores from the evaluation criteria pool, 
	And Hoydis (US PGPub 2022/0004848) that discloses circuitry configured for initialising trainable parameters of a receiver of a transmission system, wherein the receiver comprises a demodulation circuitry for demodulating received symbols, a quantization circuitry for generating quantized versions of the demodulated symbols and a decoder for generating a decoded output derived from the quantized versions of the demodulated symbols, wherein the demodulation circuitry has at least some trainable weights and the quantization circuitry has at least some trainable weights; circuitry configured for receiving a first training sequence of messages at the receiver; circuitry configured for obtaining or generating a loss function; and circuitry configured for updating at least some of the trainable parameters of the receiver based on the loss function, wherein said circuitry configured for updating at least some of the trainable parameters of the receiver comprises circuitry configured for updating at least some of the trainable weights of the demodulation circuitry and circuitry configured for updating at least some of the trainable weights of the quantization circuitry, 
	And Jie (US PGPub 2021/0279513) that discloses obtaining a test style image corresponding to a training image through a first network model, and obtaining a training style image corresponding to a test image through the first network model, the training image and the training style image belonging to a first domain, the test image and the test style image belonging to a second domain, and the first domain and the second domain being different domains; obtaining, through a second network model, a predicted probability value corresponding to a probability of a candidate region with respect to each class, the candidate region being a candidate bounding box extracted from the test image or the test style image; obtaining a first prediction class probability value and a first prediction localization value, which are prediction values corresponding to the test style image and outputted by a region proposal network (RPN) of the second network model, and obtaining a second prediction class probability value and a second prediction localization value, which are prediction values corresponding to the test style image outputted by a target detection network of the second network model; and training the first network model and the second network model by using a target loss function and according to the predicted probability value, the test style image, the training style image, the first prediction class probability value, the first prediction localization value, the second prediction class probability value, and the second prediction localization value, to obtain a cross-domain image detection model,
	And Hann (US PGPub 2022/0121902) that discloses processing the data using at least two operations, wherein each of the at least two operations are different, to obtain a set of outputs including the output associated with each operation; determining an output from the set of outputs with the highest predicted accuracy; and selecting the operation associated with the determined output for further analysis of data; wherein the determination of the output with the highest predicted accuracy comprises: selecting an output from the set of outputs; calculating a degree of similarity between the selected output and another output of the set of outputs; using the degree of similarity to predict the accuracy of the selected output based on a relationship between the similarity of the outputs and the accuracy of the outputs, the relationship being derived from an analysis of the degrees of similarity between the outputs of the operations on training data including ground truth and the accuracy of each output compared to the ground truth; selecting a further output from the set of outputs; calculating a further degree of similarity between the selected further output another output of the set of outputs; using the further degree of similarity to predict the accuracy of the further selected output based on the relationship; and determining the output with the highest predicted accuracy of the selected outputs, 
	fails to anticipate or render obvious either alone or in combination with proper motivation the above mentioned claimed limitations of the instant application in conjunction with the other claimed limitations as claimed in the instant application, and therefore independent claims 1-3 are allowed.
	Claims 4-10 are allowed for being dependent upon allowed base claims 1 and 2.

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL S OSINSKI whose telephone number is (571) 270-3949.  The examiner can normally be reached on Monday - Friday, 10:00am - 6:00pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on 571-272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



MO
/MICHAEL S OSINSKI/Primary Examiner, Art Unit 2664